Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1 and 11 is the inclusion of the limitation, " receiving, from at least one network node, a first message including service application programming interface (API) information for the at least one network node; transmitting, to the at least one network node, a second message for the service API information as a response to the first message; receiving, from a second network node, a discover request message for a service API; and transmitting, to the second network node, a discover response message including identified service API information for a third network node of the at least one network node, wherein the third network node is an entry point for a network node chaining associated with the service API" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 11.
The primary reason for the allowance of the Claims 6 and 16 is the inclusion of the limitation, " transmitting, to a first network node, a first message including service application programming interface (API) information for the third network node; receiving, from the first network node, a second message for the service API information as a response to the first message; receiving, from a second network node, an invocation for a service API; and transmitting, to a fourth network node, the invocation, wherein the third network node is an entry point for a network node chaining associated with the service API, wherein a discover request message for the service API is transmitted from the second network node to the first network node, and wherein a discover response message including identified service API information for the third network node of at least one network node is transmitted from the first network node to the second network node" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 6 and 16.


Li et al. (US 2017/0367026) discloses “As would be readily understood, an alternate name for a NCEF can be a network exposure function (NEF)” (par. 89), “AS sends an Application Program Interface (API) based request for UP path selection, to the NCEF. As would be understood, an API based request can be considered a request for UP path selection from the 3rd party, or 3rd party AS … NCEF function transmits a response back to the AS … the NCEF sends a UP path selection policy control request to the Policy Control function, to trigger installation of the UP path selection policy if the AS is authorized to do such … the policy control function communicates with the SM function to enforce the policy … the policy control function sends a UP path selection policy control response back to the NCEF” (par. 90). 
Mestery et al. (US 2015/0063102) discloses “A service request is received, the service request is for services to be performed on packets traversing the network between at least first and second endpoints. A subset of the network graph database is determined that can provide the services requested in the service request” (par. 11) and “Each service node or the beginning node acts as a packet classifier into the service chain and determines which traffic flows require redirection through the service chain, imposing the necessary data plane network service headers and transport encapsulation to force the traffic into the service chain” (par. 17).
3GPP TR 23.722 v0.2.0 (2017-05) discloses “API invoker performs service API invocation according to the interface of the service API by sending a service API invocation message towards the CAPIF … The CAPIF further resolves the actual destination service API address information of the 
3GPP S6-170930 discloses “The API invoker sends a service API discovery request to discovery function … The discovery function authenticates the API invoker … The discovery function sends a service API discovery response to the API invoker with the list of discovered service API information” (page 3). 
3GPP S6-170933 discloses “The CAPIF consists of API exposing provider functions and CAPIF core functions. The API provider functions consists of: - API exposing function; and - API registration function.  … The CAPIF core functions can be further categorized into: - API invoker support functions includes the API invoker ID management, authorization and discovery to support the API invokers to access the service APIs; - Service API support functions includes the API exposure control and API registry to support the API exposing function with common control functions; and - Management functions to support operator policy configurations. The API exposing function is the provider of the service APIs and is also the service communication entry point of the service API to the API invokers. The API registration function is responsible for publishing the service API information of the API provider to the API registry. The API invoker ID management function is responsible for onboarding and authenticating the API invoker. The authorization function is responsible for providing authorization for API invoker to access the service API. The discovery function is responsible for discovering the service APIs requested by the API invoker. The API exposure control function is responsible for supporting the API exposing function with common control functions like access control, policy control, etc. The API registry is responsible for publication and storage of the service API information” (page 4).

Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-5, 7-10, 12-15, and 17-20 depending on claims 1, 6, 11, and 16 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466